IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                                         NO. WR-82,652-01


                      EX PARTE DAVID ROBERT STEINER, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 722-A-CR IN THE 63RD DISTRICT COURT
                             FROM TERRELL COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of

murder and one count of aggravated assault and was sentenced to imprisonment for thirty years on

the murder counts and twenty years on the aggravated assault count. He did not appeal his

convictions.

        Applicant contends, among other things, that his plea was involuntary because the plea

agreement cannot be followed. The trial court held a live evidentiary hearing, made findings of fact
                                                                                                       2

and conclusions of law, and recommended that we deny relief.

        Applicant has alleged facts that, if true, might entitle him to relief. Ex parte Huerta, 692
S.W.2d 681 (Tex. Crim. App. 1985). In these circumstances, additional facts are needed. As we

held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the

appropriate forum for findings of fact. The trial court may use any means set out in TEX . CODE

CRIM . PROC. art. 11.07, § 3(d). In the appropriate case, the trial court may rely on its personal

recollection. Id.

        If the trial court elects to hold a second evidentiary hearing and Applicant is not represented

by counsel, it shall determine whether Applicant is indigent. If he is indigent and wishes to be

represented by counsel, the trial court shall appoint an attorney to represent him at the hearing. TEX .

CODE CRIM . PROC. art. 26.04.

        The trial court shall make further findings of fact and conclusions of law as to whether it

believes Applicant’s convictions should be set aside under Ex parte Huerta, 692 S.W.2d 681 (Tex.

Crim. App. 1985). The trial court shall also direct the District Clerk to forward a copy of the

reporter’s record of the evidentiary hearing held on April 23, 2015. The trial court shall also make

any other findings of fact and conclusions of law that it deems relevant and appropriate to the

disposition of Applicant’s claim for habeas corpus relief.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall
                               3

be obtained from this Court.



Filed: July 1, 2015
Do not publish